ZDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action is in response to applicant’s amended filing of 07/22/2022.
Claims 1-5,16-17,19 and 22-26 are currently pending and have been examined. Applicant amended claims 1 and 19. 
Claims 6-15, 18, and 20-21 have been cancelled by the applicant and are withdrawn from examination.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20-21 rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Specifically applicant argues: 

In the rejections of claims 20 and 21, the Examiner cited the Elkmann reference as teaching information coded into a control signal by increasing or decreasing brightness or varying intensity. (Office Action at pages 7-8.) In Elkmann, the lights of the light matrix can be blinked or operated at different frequencies to indicate to nearby people the degree of potential safety issues. (See, e.g., Elkmann paragraph [0017].) However, the flashing lights in Elkmann, indicating a safety area to nearby humans, would have led one of ordinary skill in the art to modify the LEDs of Ogawa to convey information to the robots of Ogawa. 

Specifically, the Elkmann reference discloses a system in which the autonomous machine projects a light on the surface to identify a safety area to nearby workers. (See Elkmann paragraphs [0006]-[0010] and [0017].) The analogous modification in Ogawa would be to signal -7- R.383755 (2179-0540)Serial No. 16/830,808information to nearby persons about the robot's planned movement, which Ogawa already does to a certain extent. (See, e.g., Ogawa translation at paragraphs [0034] and [0054]-[0055].) There is no teaching or suggestion in Ogawa or Elkmann for the light to signal information to the robot, and for the robot to read such information. 

In fact, in Ogawa, the robot is in communication with the guidance control via signal line M2, which provides any communication signals necessary between the robot and the guidance control. (See, e.g., Ogawa translation at paragraph [0028].) As such, there is no need for Ogawa to be modified such that the lights flash coded information to the robot. 

Accordingly, one of ordinary skill in the art would not have modified Ogawa to arrive at a method that includes the …steps recited in claim 1…

As a result, the Ogawa and Elkmann references cannot be combined so as to establish a prima facie case of obviousness with respect to Applicant's claim 1. Consequently, claim 1 is patentable over the cited art. 

The Examiner’s Response
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Initially, the Examiner notes that in claim 1, as currently presented, the limitation “coding information into the at least one control signal using the plurality of activatable marking elements by increasing or decreasing brightness of one or more of the activated markings OR varying intensity OR flashing frequency of one or more of the activated markings” requires only one of the increasing/decreasing brightness, varying intensity or flashing frequency.  Moreover, at page 9 of applicant’s specification it specifically states that “a brightness of the activatable (optical) marking can also be changed by dimming and/or switching light-emitting means on/off”.  As such, under a broadest reasonable interpretation, this limitation can be interpreted as the coding information into the at least one control signal by turn on and off of the plurality of activatable markings.  Based on this interpretation, such matter is taught by Ogawa et al. at paragraphs [0015]-[0016] wherein it teaches that the plurality of display panels (LEDS) can be turned on an off to control movement of the robot.  Further, paragraph [0022[ of Ogawa et al. specifically teaches that the mobile robot moves so as to follow the illumination light (LEDs on the display panel) detected by the illumination detector on the mobile robot.  However, in an effort to expedite prosecution of the present application, the Examiner further provided Elkmann to teach that a light source can be modulated either in brightness or frequency in order to convey different or additional information.  Based on the foregoing, the Examiner respectfully disagrees with applicant’s arguments.  As such, the rejection to claims 1-5, 16-17, 19, and 22-26 is maintained herein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-17, 19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP 2006285635 A) in view of Wand et al. (US 4940925 A), and in further view of Elkmann et al. (US 20190018382 A1).
Regarding claim 1, Ogawa discloses a method for operating a track guidance system including at least one floor element (see at least paragraphs [0001] and [0011] of the machine translation), comprising: 
transmitting at least one control signal via a plurality of activatable markings on and/or in the at least one floor element, the plurality of activatable markings being individually activated and deactivated so as to form a signal pattern on and/or in the at least one floor element (see at least paragraphs [0015-0016] of the machine translation); 
reading the coded information with the at least one object, the information coded into the at least one control signal includes a signal corresponding to at least one of an upcoming turn direction, increase or decrease of speed, direction of travel, stop instruction, give way instruction, and destination reached information (see at least paragraphs [0015], [0025-0026], and [0049] of the machine translation and Figs. 4B and 5 of JP 2006285635 A);
and following activated markings of the plurality of activatable markings with the at least one object and following the signal of the information coded into the at least one control signal so as to carry out the planned at least one movement of the least one object (see at least paragraphs [0022] and [0026] of the machine translation).
Ogawa does not disclose planning at least one movement of at least one object on the at least one floor element.
However, Wand teaches planning at least one movement of at least one object on the at least one floor element (see at least column 14, lines 62-68 and column 15, lines 1-14).
It would be obvious to one of ordinary skill in the art before the effective date of the present invention to implement the planning aspect of Wand into the mobile robot of Ogawa because both inventions are directed to guiding autonomous machines through a facility using guidance through light emission on and/or from floor elements. Planning in this way would allow the autonomous machine to proceed on its path to the predetermined destination or sequence of destinations more efficiently.
While Ogawa teaches activating/deactivating (turning on/off) the activatable markings to control the mobile robot to follow the markings (see at least [0015]-[0016] and [0022]), the combination of Ogawa and Wand does not explicitly disclose coding information into the at least one control signal using the plurality of activatable marking elements by increasing or decreasing brightness of one or more of the activated markings or varying an intensity or flashing frequency of one or more of the activated markings. 
However, Elkmann teaches coding information into the at least one control signal using the plurality of activatable marking elements by increasing or decreasing brightness of one or more of the activated markings or varying an intensity or flashing frequency of one or more of the activated markings (see at least paragraphs [0007], [0017], and [0020-0025]).
Elkmann is analogous to the combination presented in Ogawa and Wand because they can both be directed to using LEDs set in facility floor panels or tiles to present information to observants operating in the facility. Therefore, it would be obvious to one of ordinary skill to in the art before the effective filing date of the present invention to incorporate the frequency encoding of Elkmann into the combination of Wand. This allows the LED-lit floor panels or tiles to convey a greater breadth of coded information that can be used by the mobile robot in traveling.
Regarding claim 2, Ogawa discloses capturing a position of the at least one object on the at least one floor element before planning the at least one movement of the at least one object (see at least paragraphs [0011] and [0016-0018] of the machine translation); 
and planning the at least one movement based on the captured position (see at least paragraphs [0011] and [0016-0018] of the machine translation).
Regarding claim 3, Ogawa discloses capturing the position of the at least one object using at least one position capture device of the at least one floor element (see at least paragraphs [0011] and [0016-0018] of the machine translation).
Regarding claim 4, Ogawa discloses capturing the position of the at least one object using at least one position capture device located outside the at least one floor element (see at least paragraphs [0017-0018] of the machine translation).
Regarding claim 5, Ogawa discloses the plurality of activatable markings comprises a matrix of activatable marking elements and/or a linear formation of activatable marking elements (see at least paragraphs [0025] of the machine translation and Fig. 4B of JP 2006285635 A).
Regarding claim 16, Ogawa discloses the transmitting of the at least one control signal includes transmitting the at least one control signal by emitting light from the plurality of activatable markings (see at least paragraphs [0016] and [0028] of the machine translation).
Regarding claim 17, Ogawa discloses the plurality of activatable markings include individually activatable light-emitting diodes (LEDs) configured to emit the light (see at least paragraphs [0015-0016] and [0025] of the machine translation).
Regarding claim 19, Ogawa discloses the coding of the information further comprises changing a color of one or more of the activated markings (see at least paragraphs [0014-0015], [0046-0047], and [0049] of the machine translation).
Regarding claim 22, Ogawa discloses sensing the activated markings with a track guidance sensor of the at least one object (see at least paragraph [0042] of the machine translation).
Regarding claim 23, Ogawa discloses the track guidance sensor includes at least one camera (see at least paragraph [0042] of the machine translation).
Regarding claim 24, Ogawa discloses the activated markings form a travel track (see at least paragraph [0010] and [0016] of the machine translation and Fig. 4B of JP 2006285635 A).
Regarding claim 25, the travel track is formed by a moving light-emitting diode (LED) section of the plurality of activated markings (see at least paragraph [0010], [0015-0016], and [0025]  of the machine translation and Fig. 4B of JP 2006285635 A).
Regarding claim 26, the combination of Ogawa and Wand does not teach the object is configured such that a travel speed of the object corresponds to a speed of the moving LED section.
However, Elkmann teaches the object is configured such that a travel speed of the object corresponds to a speed of the moving LED section (see at least paragraphs [0007], [0010-0011], and [0056-0057]).
Elkmann is analogous to the combination presented in Ogawa and Wand because they can both be directed to using LEDs set in facility floor panels or tiles to present information to observants operating in the facility. Therefore, it would be obvious to one of ordinary skill to in the art before the effective filing date of the present invention to incorporate the moving lights of Elkmann into the combination of Wand. This acts as an external safeguard for the external position capture system and confirm that the mobile robot is operating on its predesignated course and not interfering with other devices in the system or personnel in the facility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666